Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendment filed on 05/24/2021.
Claims 1-20 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 06/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,228,979 and USPN 9,424,075 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Connor McCune [69,726] on 06/07/2021. Examiner’s amendment is necessitated to overcome the rejection and further clarify the claimed invention. 
In the claims:
Please amend claim 4 as follows.

one or more processors and one or more memory devices;
the one or more processors executing an input interface stored in the one or more memory devices for receiving a first timer creation request from a first client for a first timer, wherein the first timer creation request references a first timer expiration time for the first timer and a payload for the first timer, wherein the payload references an action that the first client requests to be performed on or after the first timer expiration time, and wherein the first client is a client of a plurality of clients that are requesters of resources from a cloud computing service that is operating the system and providing a timer service to the plurality of clients; 
a timer store; 
the one or more processors executing a creation worker stored in the one or more memory devices for processing received timer creation requests to form a first timer record for the first timer creation request in the timer store, the first timer record comprising the a first client identifier, a first timer expiration time, and an indication of the payload; and 
the one or more processors executing a first sweeper worker stored in the one or more memory devices that evaluates the first timer record to determine that the first timer record is an expiring timer record.
--END--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The invention generally relates to the field of methods, systems, and processes for managing timers. In view of applicants’ argument and the cited prior art taken alone or in  “…wherein the payload indicates an action that a first client requests to be performed at or after the timer expiration time, and wherein clients are requesters of resources from a cloud computing service that is providing the timer service to a plurality of clients; forming a timer record from the first timer creation request, the timer record associated with a first client identifier indicating the first client, the timer expiration time and the payload; and causing the payload of the timer record to be executed upon expiration of the timer expiration time” as recited in claim 1, “…wherein the payload references an action that the first client requests to be performed on or after the first timer expiration time, and wherein the first client is a client of a plurality of clients that are requesters of resources from a cloud computing service that is operating the system and providing a timer service to the plurality of clients; a timer store; the one or more processors executing a creation worker stored in the one or more memory devices for processing received timer creation requests to form a first timer record for the first timer creation request in the timer store, the first timer record comprising the a first client identifier, a first timer expiration time, and an indication of the payload; and the one or more processors executing a first sweeper worker stored in the one or more memory devices that evaluates the first timer record to determine that the first timer record is an expiring timer record” as recited in claim 4, “…wherein the first timer creation request includes a client identifier of the client, a timer expiration time for the timer, and a payload of the timer; forming a first timer record from the first timer creation request, the first timer record including at least a representation of the client identifier, a first representation of the timer expiration time, and a second representation of the payload, wherein a rate of forming timer records from timer creation requests is independent of a rate of receiving timer creation requests from clients; comparing a time period field of the first timer record to a current time, using a sweeper worker; and configuring the first timer record for execution wherein the configuring is done at a first time before a start of a second time indicated by the time period field” as recited in claim 12. The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related cited arts:
Marisol García-Valls et al. discloses Communication middleware and virtualization technologies are two main contributions to the development and maintainability of software systems as well as to machine consolidation [6]. These were initially used in mainstream applications, but are progressively entering into the critical environments and complex systems, where their role is increasingly important. In fact, in the avionics domain, the combination of IMA [24] and FACE [21] require the usage of both virtualization technologies to develop partitioned systems and middleware to ease interoperability and portability of components. This satisfies key requirement regarding cost, space, weight, power consumption, and temperature. 
James Windsor et al. discloses software Time and Space Partitioning (TSP), based upon the aeronautic IMA concept, into the spacecraft avionics architecture to manage the growth of mission functions implemented in the on-board software. The paper addresses how TSP can be used to safely integrate applications of different criticality and security classifications, and how incremental validation is supported to control the impact of software modifications to the system. 
Sandeep A. Thorat et al. discloses Payload Content based Network Anomaly Detection, we call as PCNAD. PCNAD is an improvement to PAYL system which is considered one of the complete systems for payload based anomaly detection. PAYL takes into consideration the entire payload for profile calculation and effectively for anomaly detection. Payload length is very high on port numbers like 21 and 80. Hence it is difficult to apply PAYL on high speed, high bandwidth networks. We use CPP (Content based Payload Partitioning) technique which divides the payload into different partitions depending on content of payload. PCNAD does payload based anomaly detection using a few CPP partitions. We demonstrate usefulness of the PCNAD on the 1999 DARPA IDS data set. We observed 97.06% accuracy on port 80 using only 62.64% packet payload length with small false positive rate. This is a significant improvement over PAYL approach which uses 100% of the packet payload for anomaly detection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
 TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Satish Rampuria/Primary Examiner, Art Unit 2193